Citation Nr: 0418749	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for hearing loss of the left ear.

3.  Entitlement to service connection for major depressive 
disorder with alcohol abuse in remission.

4.  Entitlement to service connection for bilateral 
tarsometatarsal degenerative arthrosis.

5.  Entitlement to service connection for left 
acromioclavicular joint degenerative changes (osteo 
arthritis).

6.  Entitlement to service connection for status post non-
displaced tibial plateau fracture of the left knee. 

7. Entitlement to service connection for arthritic changes of 
the cervical spine.

8. Entitlement to service connection for peripheral vascular 
disease.

9. Entitlement to the assignment of a higher disability 
evaluation for diabetes mellitus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

In the context of a June 2001 VA examination, the veteran 
indicated that he was in receipt of Social Security 
disability benefits.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") has held that 
fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

2.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claims may now be granted. 
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




